Citation Nr: 0834592	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability, to include as secondary to service-connected 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2005, a statement of the case was issued in 
April 2006, and a substantive appeal was received in June 
2006.  


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied 
entitlement to service connection for low back disability, a 
notice of disagreement was not received to initiate an 
appeal.

2.  The evidence received since the March 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for low back 
disability.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection 
for low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2001.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective dates to be assigned are 
rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that a February 2004 letter explained to the 
veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Furthermore, the Board 
believes it significant that the veteran has been represented 
in the claims process by Disabled American Veterans, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of what constitutes 
"new" evidence and what constitutes "material" evidence.  
The Board finds that the veteran has had actual knowledge of 
the elements outlined in Kent and that no useful purpose 
would be served by remanding to the RO to furnish notice as 
to what the veteran has already effectively been made aware 
of with regard to what constitutes "new" evidence and what 
constitutes "material" evidence.  Such action would not 
benefit the veteran.  

Criteria & Analysis

By rating decision in March 2004, the RO denied service 
connection for low back disability.  The veteran did not file 
an appeal, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the veteran did not file a notice of disagreement with 
the March 2004 rating decision, the March 2004 rating 
decision became final.  The veteran subsequently requested 
that his claim be reopened.  The RO initially denied the 
request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in December 2004); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In December 2004, the veteran filed a claim to reopen 
entitlement to service connection for low back disability.  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
rating decision in March 2004.  

The Board notes here that the RO determined that new and 
material evidence was received to reopen the claim.  However, 
regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the March 2004 decision, service treatment 
records, VA outpatient treatment records, and private medical 
records were on file.  The VA treatment records showed 
treatment for low back pain with degenerative changes shown 
on x-ray.  Based on the record at that time, the RO denied 
service connection for low back disability based on a finding 
that low back disability was not shown during active service 
or within one year after separation.  As already noted, the 
March 2004 RO decision is final.  Therefore, VA may not 
undertake another merits analysis of the underlying service 
connection claim unless new and material evidence is 
received.  

Evidence received since the March 2004 decision denying 
service connection is not new and material.  Specifically, 
since the prior denial, there are private medical records 
from Dr. A.H. dated in December 2004 and March 2005 
reflecting a diagnosis of fibromyalgia and a showing that 
degenerative changes in the low back would be synergistic 
with fibromyalgia, as well as a March 2006 RO decision 
granting service connection for fibromyalgia, and an October 
2007 VA examination report in which the examiner diagnosed 
chronic lumbosacral strain and history for fibromyalgia with 
recurrent musculoskeletal low back pain with mild back with 
weight bearing activity and associated with chronic pain 
syndrome.   The examiner then wrote that x-ray studies of the 
lumbosacral spine were unremarkable for significant 
pathology.  He added that a review of the veteran's service 
treatment records showed treatment for a knee disorder, but 
did not suggest a problem that would aggravate his back.  He 
opined that the veteran's musculoskeletal pains including the 
veteran's pain in the lumbar area appeared most likely caused 
or a result of the diagnosis for fibromyalgia.  More 
importantly, the October 2007 VA examiner added that it did 
not appear that there was any significant evidence for 
degenerative disease of the spine to explain the veteran's 
symptoms.  In essence, the veteran's symptoms are 
attributable to the already service-connected fibromyalgia 
disorder and there is no separate and distinct low back 
disability that is related to service or any event of 
service.  

After reviewing the evidence received since the March 2004 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2004.  
The veteran does have current low back disability, but there 
is no new medical evidence which shows a finding of low back 
disability during active service or within one year after 
separation. 

In sum, the Board finds that the evidence received since the 
2004 rating decision does not raise a reasonable possibility 
of substantiating the low back disability claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for low back 
disability; the appeal is denied.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


